 



Exhibit 10.1
AMENDMENT
to
EMPLOYMENT AGREEMENT
and
RESIGNATION
     This AMENDMENT TO EMPLOYMENT AGREEMENT AND RESIGNATION (this “Amendment”)
is dated as of September 29, 2006, by and between Pacific Sunwear of California,
Inc., a California corporation (the “Company”), and Seth Johnson (“Executive”).
     WHEREAS, the Company and Executive previously entered into an Employment
Agreement, dated October 11, 2004 (the “Agreement”); and
     WHEREAS, in connection with Executive’s voluntary decision to resign from
his position as the Company’s Chief Executive Officer and member of the Board of
Directors of the Company and as an officer and/or member of the board of
directors of each of the Company’s subsidiaries as of September 29, 2006, the
Company and Executive desire to further amend the terms of the Agreement as set
forth herein;
     NOW, THEREFORE, in consideration of the above recitals which are
incorporated by reference and made a part of this Agreement and for such other
good and valuable consideration that the parties acknowledge to be adequate, the
parties agree as follows:
     1. Section 6(b) of the Agreement is hereby amended by the deletion of the
phrase “, by providing Executive thirty (30) days written notice of such
termination” and modifying Section 6(b)(iii) as follows:
     (iii) continued payment of Executive’s base salary at an annual rate of
$1,040,000 (less applicable withholdings and deductions), in the Company’s
normal payroll cycle, for the period of October 1, 2006 through October 31,
2007;
and adding a new Section 6(b)(v) and a new Section 6(b)(vi) as follows:
     (v) continued coverage on the same basis as present of Executive’s health,
dental and vision benefits through the term of Executive’s receipt of continued
base salary as provided in Section 6(b)(iii), following which Executive shall be
eligible for coverage for eighteen months pursuant to COBRA at his own expense;
and
     (vi) continuation of Executive’s existing standard employee discount
privilege through October 31, 2007.
     2. The text in Section 7 of the Agreement is hereby deleted in its entirety
and is replaced with the following:

 



--------------------------------------------------------------------------------



 



     TERMINATION BY EMPLOYEE
     (a) TERMINATION. Executive’s resignation effected pursuant to that certain
Amendment to Employment Agreement and Resignation, dated as of September 29,
2006, by and between the Company and Executive, shall be treated for all
purposes of this Agreement as a termination by the Company without Cause and the
provisions of Section 6(b) (including those changes effected by this Amendment)
shall apply.
     3. Executive hereby voluntarily resigns from his position as the Company’s
Chief Executive Officer, as a member of the Company’s Board of Directors, and as
an officer and/or member of the board of directors of each of the Company’s
subsidiaries, as of September 29, 2006. In accordance with Section 6(b)(iii) of
the Agreement, as modified by this Amendment, the Company shall pay Executive
his base salary at an annual rate of $1,040,000 (less applicable withholdings
and deductions) for the period of October 1, 2006 through October 31, 2007, in
accordance with the Company’s normal payroll schedule, shall pay Executive a
“Pro Rata Portion of the Bonus” (as defined in the Agreement), if any, and shall
pay the premiums of Executive’s health, dental and vision benefits through
October 31, 2007. The Company also shall promptly pay to Executive his accrued
but unused vacation through the date hereof and, subject to the submission of
customary expense reports, shall promptly pay to him any unreimbursed Company
business expenses through the date hereof.
     4. During the period that Executive will continue to receive his base
salary pursuant to Section 6(b)(iii) of the Agreement, Executive agrees that he
will provide reasonable cooperation to the Company and its directors and
officers in the transition of his duties and related matters, and the Company
agrees that it will promptly reimburse Executive for any out-of-pocket expenses
incurred by Executive in providing such reasonable cooperation.
     5. Except as expressly modified herein, the Agreement shall remain in full
force and effect in accordance with its original terms.
     6. Capitalized terms that are not defined herein shall have the meanings
ascribed to them in the Agreement.
     7. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed and delivered on the day and year first above written.

             
 
                PACIFIC SUNWEAR OF CALIFORNIA, INC. “Company”    
 
           
 
  By:   /s/ Gerald M. Chaney    
 
           
 
  Name:   Gerald M. Chaney    
 
  Title:   Chief Financial Officer    
 
                SETH JOHNSON         “Executive”    
 
                /s/ Seth Johnson
                  Seth Johnson
   

3